Citation Nr: 0905304	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  06-08 171	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for residuals of 
bilateral sagittal sliding osteotomy (BSSO) with genioplasty.

2.  Entitlement to a rating in excess of 60 percent for 
urinary stress incontinence.

3.  Entitlement to a rating in excess of 40 percent for 
lumbar spine degenerative joint disease (DJD) and 
degenerative disc disease.

4.  Entitlement to a rating in excess of 10 percent for 
cervical spine DJD.

5.  Entitlement to a rating in excess of 20 percent for right 
(major) acromioclavicular (AC) joint DJD.

6.  Entitlement to a rating in excess of 10 percent for left 
ankle DJD with calcaneal spurs and plantar faciitis.

7.  Entitlement to a rating in excess of 10 percent for 
status post left foot hammertoe surgery with first metatarsal 
phalangeal joint DJD.
8.  Entitlement to a rating in excess of 10 percent for 
status post right foot hammertoe surgery with first 
metatarsal phalangeal joint DJD.

9.  Entitlement to a compensable rating for a right foot 
calcaneal spur.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1979 to February 2004.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2004 rating decision by the Anchorage RO.  An interim rating 
decision in December 2006 increased the rating for a number 
of the disabilities at issue to the rating noted in the 
listing of issues (all of the increases were assigned for the 
entire appeal period).  In March 2006, the veteran underwent 
left foot hammertoe surgery; the December 2006 rating 
decision awarded a temporary total rating for convalescence 
following this surgery from March 1, 2006 to May 1, 2006.  

On June 2006 VA examination, the Veteran indicated that she 
was unable to work due to her service-connected disabilities; 
an October 4, 2006 VA treatment record notes she is employed 
as a safety specialist with the Alaska ANG.  The matter of 
whether or not she is employed, and whether her June 2004 
statement may be interpreted as a claim for a total 
disability rating based on individual unemployability due to 
service connected disabilities (TDIU) is referred to the RO 
for appropriate action.
The matter of service connection for BSSO with genioplasty is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran if any action on 
her part is required.


FINDINGS OF FACT

1.  The Veteran's stress incontinence requires use of 4 to 6 
absorbent pads a day; factors warranting referral for 
extraschedular consideration are not shown.

2.  At no time during the appeal period is the veteran's 
lumbar spine disability shown to have been manifested by 
unfavorable ankylosis of the thoracolumbar spine; separately 
ratable neurological impairment and/or incapacitating 
episodes are not shown.

3.  Prior to June 30, 2006, the Veteran's cervical spine 
disability was manifested by limitation of forward flexion to 
45 degrees and occasional pain, combined limitation of motion 
limited to 170 degrees or less or muscle spasm was not shown; 
from June 30, 2006, limitation of forward flexion to 25 
degrees on repetition is shown, the cervical spine is not 
ankylosed and limitation of flexion to 15 degrees is not 
shown. 

4.  Prior to June 30, 2006, the Veteran's right (major) 
shoulder disability was manifested by limitation of motion no 
greater than at shoulder level; from June 30, 2006, 
limitation to midway between side and shoulder level is 
reasonably shown, but limitation to 25 degrees, ankylosis, or 
fibrous union, nonunion, or loss of head of humerus is not.

5.  At no time during the appeal period is the Veteran's 
service connected left ankle disability shown to have been 
manifested by more than moderate limitation of motion.

6.  Throughout the appeal period prior to March 1, 2006 and 
from May 1, 2006, the Veteran's status post left foot 
hammertoe surgery with first metatarsal phalangeal joint DJD 
has been manifested by complaints of pain and swelling; claw 
foot is not shown.

7.  Throughout the appeal period, the Veteran's status post 
right foot hammertoe surgery with first metatarsal phalangeal 
joint DJD has been manifested by complaints of pain and 
swelling; claw foot is not shown.

8.  At no time during the appellate period is the Veteran's 
right foot calcaneal spur shown to have been manifested by 
evidence of deformity.


CONCLUSIONS OF LAW

1.  A rating in excess of 60 percent for stress incontinence 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.115(a)(b), Diagnostic Code (Code) 7542 
(2008).

2.  A rating in excess of 40 percent for lumbar spine 
degenerative joint and disease is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.71a, Code 5242 (2008). 

3.  The Veteran's cervical spine DJD warrants staged ratings 
of no more than 10 percent prior to June 30, 2006 and an 
increased 20 percent rating from that date.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.71a, Code 5242 (2008).

4.  The Veteran's right shoulder DJD warrants staged ratings 
of no more than 20 percent prior to June 30, 2006 and an 
increased 30 percent rating from that date.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.71a, Code 5201 (2008).

5.  A rating in excess of 10 percent for left ankle DJD with 
calcaneal spurs and plantar faciitis is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.71a, Code 5271 (2008).
6.  A rating in excess of 10 percent for status post left 
foot hammertoe surgery with first metatarsal phalangeal joint 
DJD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.71a, Code 5282 
(2008).  

7.  A rating in excess of 10 percent for status post right 
foot hammertoe surgery with first metatarsal phalangeal joint 
DJD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.71a, Code 5282 
(2008).  

8.  A compensable rating for a right foot calcaneal spur is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.31, 4.71a, Code 5273 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Since the December 2004 rating decision that is on appeal 
granted service connection for stress incontinence and 
disabilities of the lumbar and cervical spine, right 
shoulder, left ankle, bilateral toes, and right foot, and 
assigned ratings and effective dates for the awards, 
statutory notice had served its purpose and its application 
was no longer required.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  A September 2005 statement of the 
case (SOC) provided notice on the "downstream" issues of 
entitlement to an increased initial rating, and a December 
2006 supplemental SOC (SSOC) readjudicated the matters after 
additional development was completed.  38 U.S.C.A. § 7105; 
see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The 
Veteran has had ample opportunity to respond/supplement the 
record.  It is not alleged that the Veteran has been 
prejudiced by this process.

The Veteran's extensive service treatment records (STRs) are 
associated with her claims file. VA has secured all pertinent 
records identified.  The Veteran was afforded VA 
examinations.  VA's duty to assist her in these matters is 
satisfied.  

II. Legal Criteria

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

Where there is a question as to which of two evaluations 
applies, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in the claimant's 
favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim.  If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board notes that it has reviewed all of the evidence in 
the Veteran's multiple claims files, with an emphasis on the 
evidence relevant to these appeals.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Board will summarize the 
relevant evidence where appropriate and the  analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

III. Factual Background and Analysis

Urinary Stress Incontinence

The Veteran's urinary stress incontinence was diagnosed in 
service, in July 2003 it was noted that she was saturating 
her clothing on walking. She had been doing Kegels exercises 
for 4 years. 

On August 2004 VA examination, the Veteran reported that she 
had mild incontinence when she coughed, sneezed, laughed, or 
ran; she urinated 6 times a day, and used 3 absorbent pads a 
day.  She did not take medication for incontinence.  

A February 2005 private treatment record notes the Veteran 
reported she used 4 absorbent pads a day for incontinence.  
In April 2005, she reported that her stress incontinence had 
worsened in the past 6 months.  She denied urgency or urge-
related incontinence and indicated that she could hold her 
bladder; she noticed leakage when she laughed, coughed, or 
had intercourse.  She was doing Kegel exercises and using 4 
to 6 Poise pads (that became fairly wet) a day.

On June 2006 VA examination, the Veteran reported she had to 
wear absorbent material continuously and that she used the 
bathroom 3 to 4 times a day.  She changed her absorbent pads 
6 to 8 times a day due to what she referred to as a weak 
bladder.  She indicated she had never been hospitalized for 
this condition.  The incontinence significantly interfered 
with her intimacy, and she engaged only in activities that 
were near a bathroom.  Her sensation, reflexes, and perineum 
were intact.  The diagnosis was severe stress incontinence; 
the examiner noted that he was not qualified to fully assess 
this condition in this gender of patient and strongly 
recommended that she be evaluated by Women's Health.  

On October 2006 VA examination, the Veteran reported that her 
stress incontinence started in service with just a cough or 
sneeze but that it has progressed to the point that she loses 
urine on standing up after sitting, walking down stairs, or 
engaging in any activity.  She reported that she wears pads 
all of the time, even to bed, and has to wear extra long, 
extra thick pads.  There was no urge to void when she leaked, 
the urine just came out.  She changed her pad 4 to 6 times a 
day.  She indicated that she had leakage every time she had 
intercourse, which was embarrassing, and caused her to avoid 
it.  On examination, there was a large amount of leaking 
urine with cough and valsalva.  The diagnosis was severe 
stress incontinence.

Urinary stress incontinence is rated by analogy to Code 7542 
(for neurogenic bladder), and is rated as voiding 
dysfunction.  38 C.F.R. §§ 4.115a, 4.115b, Code 7542.  

Voiding dysfunction manifested by urine leakage or urinary 
incontinence warrants a (maximum) 60 percent rating when 
requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day.  
38 C.F.R. § 4.115a.

Inasmuch as the Veteran's urinary stress incontinence is 
already rated 60 percent, which is the maximum schedular 
rating provided for the disability, the Board analysis must 
proceed to consideration whether referral for evaluation for 
an extraschedular rating is indicated.  See 38 C.F.R. § 
3.321.  There is nothing in the record that reflects or 
suggests that the Veteran's urinary stress incontinence 
involves factors such as marked interference with 
employability or frequent hospitalizations so as to render 
the schedular criteria inadequate and warrant referral 
extraschedular consideration.  The record does not show that 
the stress incontinence has required hospitalization; and 
while the incontinence would appear to clearly require 
accommodations in employment (such as convenient access to 
bathroom facilities), the record does not reflect or suggest 
that this disability would markedly impact on the Veteran's 
ability to engage in sedentary employment.  Consequently, the 
Board finds that referral for extraschedular consideration is 
not warranted.

The preponderance of the evidence is against this claim.  
Therefore,, the benefit-of-the-doubt doctrine does not apply; 
the claim must be denied.  

Lumbar Degenerative Joint and Disc Disease

The Veteran's service-connected low back disability became 
manifest in service.  

On August 2004 VA examination, the Veteran complained of low 
back pain radiating into the left leg and foot.  She also 
reported tingling in the lateral thigh, shins, and over the 
dorsal aspect of the right foot.  She took medication for 
back pain and twice in the past had epidurals, with moderate 
relief.  She did not have weakness or use an assistive device 
to ambulate.  She indicated that for the past 2 to 3 years 
she had been placed on 4-hour work days due to low back pain.  
Examination of the thoracolumbar spine revealed flexion from 
0 to 70 degrees, an extension, and lateral flexion and 
rotation, bilaterally 0 to 30 degrees.  The Veteran had 
intermittent painful motion.  There was no tenderness over 
the thoracolumbar spine, and sitting straight leg raises were 
negative.  X-rays of the lumbar spine revealed early 
degenerative disc disease.  

A March 2005 VA treatment record notes the veteran's history 
of low back pain.  The physician noted that earlier X-rays 
had revealed early DJD and mild lumbar scoliosis.
January and February 2006 VA records show the Veteran was 
taking medication for back pain.  

On June 2006 VA examination, the Veteran complained of lumbar 
muscle spasm and pain that radiated (predominantly) to the 
left leg.  She indicated she had constant lumbar pain 
(described as a burning or sharp sensation) that she rated 5 
on a scale of 1 to 10.  She reported she had daily completely 
debilitating flare-ups of 10/10 pain that lasted 1 to 5 
hours; the flare-ups were precipitated by repetitive flexion 
at the waist and lifting, and the symptoms were relieved by 
rest and medication.  She also reported left leg and lower 
extremity numbness with tingling in her feet and toes.  She 
walked unaided between flare-ups, but used a cane as 
necessary to tend to bodily functions and needs.  (Elsewhere 
in the examination report it is noted that she indicated she 
did not walk unaided, and had to use a cane to ambulate.)  
She wore a brace for recreational or exertional activities.  
The stated she could only walk "30 years" [sic, yards?] 
during flare-ups and 1/4 mile or for 30 minutes between flare-
ups.  She was not unsteady and did not have a history of 
falls due to her lumbar spine disability.  The Veteran 
indicated that her lower back impacted on her ability to 
maintain employment, so she was currently unemployed.  At 
home, she was able to engage in minor, low-impact activities 
with frequent breaks.  Otherwise, she was unable to do 
routine housework, climb stairs, or walk on inclines.  On 
physical evaluation, there was 1+ tenderness and pain at the 
left SI joint with increasing radiating symptoms into the 
left lower extremity with pressure over the SI joint.  There 
was 30 degrees of lumbar forward flexion with pain beginning 
at 0 degrees, extension to 20 degrees, and lateral flexion 
and rotation to 30 degrees bilaterally.  She had pain 
throughout the range of motion fields, increasing with levels 
of motion.  Neurologically, she was intact to sharp, dull and 
vibratory sensation.  Motor function was intact and the lower 
extremities and the hips, knees, and ankles were 4/5.  
Reflexes were also intact and 2/2 at the knee and ankle.  The 
straight leg-raising sign was positive on the left at 20 
degrees above horizontal.  The Veteran was unable to 
demonstrate more than two repetitions due to significantly 
increased pain, which caused a loss of joint function in 
flexion and extension.  

Lumbar DJD and disc disease is rated under 38 C.F.R. § 4.71a 
Codes 5242 (for degenerative arthritis) and 5243 (for 
intervertebral disc syndrome), each evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine 
(General Formula).  Intervertebral disc syndrome may also be 
rated based on incapacitating episodes.  

As the Veteran's service connected lumbar spine disability is 
already rated 40 percent, the focus is on those criteria that 
provide for a rating in excess of 40 percent.  Under the 
General Formula with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected, a 40 percent rating is warranted 
if forward flexion of the thoracolumbar spine is limited to 
30 degrees or less, or where there is favorable ankylosis of 
the entire thoracolumbar spine.  To warrant the next higher 
(50 percent) rating, there must be unfavorable ankylosis of 
the entire thoracolumbar spine.  [Note 5 following states 
that unfavorable ankylosis is shown when the entire 
thoracolumbar spine is fixed in flexion or extension and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin of the abdomen; dyspnea or 
dysphagia; or neurologic symptoms due to nerve root 
stretching.]  As unfavorable ankylosis is not shown, a higher 
rating under the General Formula is not warranted.  

Note (1) following the General Formula provides that any 
associated neurologic abnormalities, such as bowel or bladder 
impairment, are to be evaluated separately, under the 
appropriate diagnostic code.  The record does not contain any 
evidence that the Veteran has separately ratable neurological 
impairment due to her lumbar disc disease.

Code 5243 (for intervertebral disc syndrome) also provides 
for rating based on incapacitating episodes if such results 
in a higher evaluation.  Note 1 following Code 5243 provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  While the Veteran alleges that following an 
exacerbation of her lumbar spine disability (by repetitive 
activity or lifting) she has to rest to relieve the symptoms, 
it is not noted anywhere in the record (nor alleged) that she 
was placed on bedrest by a physician.  Consequently, rating 
the disability based on incapacitating episodes is not 
warranted.  

At no time during the appeal period is the Veteran's lumbar 
spine disability shown to have been manifested by 
pathology/impairment warranting a schedular rating in excess 
of 40 percent.  Consequently, a schedular rating in excess of 
40 percent is not warranted.

The Board has also reviewed the evidence to determine whether 
this matter should be forwarded to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration.  The record does not show that during the 
appeal period the Veteran's lumbar spine disability has 
required hospitalization, caused marked interference with 
employment, or involved other symptoms of like gravity.  
Notably, while the Veteran reported on 2004 VA examination 
that her work hours in service had been reduced in the prior 
2 to 3 years to 4 hours a day due to her back pain, such 
assertion is not entirely consistent with what is shown in 
the record.  [A November 2003 physical profile shows that the 
Veteran had several physical restrictions and that she should 
work a day shift of no greater than 8 hours a day (with time 
for exercise included).  Notably, the impact of the combined 
effect of all of the Veteran's service-connected disabilities 
on her ability to work will be addressed when the RO 
addresses the TDIU matter the Board has referred for their 
consideration.  

The preponderance of the evidence is against this claim.  
Therefore, the benefit-of-the-doubt doctrine does not apply; 
the claim must be denied.  

Cervical Spine DJD 

On August 2004 VA examination, the Veteran complained of 
posterior neck pain that radiated to both upper arms, and 
infrequently to the elbows, forearms, and fingers.  She 
denied tingling, but she indicated the cervical pain occurred 
2 to 3 times a month, and that each episode would last 
several days.  She denied weakness but stated her arm motion 
was limited by pain.  Examination of the cervical spine 
revealed that flexion and extension were from 0 to 45 
degrees, and that lateral flexion was 45 degrees and lateral 
rotation was from 0 to 80 degrees.  There was mild tenderness 
over C-5 and C-6.  X-rays revealed osteoarthritis in the 
lower cervical spine.  

On June 30, 2006 VA examination, the Veteran indicated that 
her cervical spine symptoms were limited to the osteal 
structures with radiation to the right shoulder.  She 
complained of continuous sharp and stabbing pain that 
averaged 3 on a scale of 1 to 10.  She took anti-inflammatory 
medication, exercised, and rested to treat her symptoms.  
Flare-ups occurred 3 to 5 times a week, and lasted 1 to 2 
days on average.  She reported that at such times her pain 
exceeded the 10/10 scale, and that she was unable to function 
until her symptoms resolved or abated.  She related that she 
is unable to perform even minimal house work, carry 
groceries, or perform yard chores.  She also reported she was 
unable to work due to her pain symptoms.  Active and passive 
ranges of cervical spine motion demonstrated included forward 
flexion, extension, and bilateral lateral flexion to 45 
degrees.  Rotation was significantly limited (to 45 degrees) 
due to pain, and repetitive motion resulted in a loss of 20 
degrees of flexion and extension after 5 repetitions due to 
an acute increase in pain.  Neurological examination revealed 
that the bilateral upper extremities were intact with 
strength 4/5 at the shoulder, elbow, and wrist.  However, she 
did experience significant pain with good effort that was 
demonstrated by facial grimace or tremor while squeezing.  
Her sensory was intact to sharp, dull, and vibratory.  
Reflexes were intact at the elbow and brachioradialis.  The 
diagnosis (after review of X-rays) was cervical spine DJD 
with painful and limited range of motion.  

The Veteran's cervical spine disability is rated under Code 
5237 (for cervical strain), which provides for rating under 
the General Formula.  A 10 percent rating is warranted where 
forward flexion is greater than 30 degrees, but not greater 
than 40 degrees, or where combined range of motion of the 
cervical spine is greater than 170 degrees, but not greater 
than 335 degrees, or with muscle spasm, guarding or localized 
tenderness not resulting in abnormal spinal contour or 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is warranted for forward 
flexion of the cervical spine greater than 15 degrees but no 
greater than 30 degrees; or, when the combined range of 
motion of the cervical spine is not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent rating 
is warranted when forward flexion of the cervical spine is 15 
degrees or less, or where there is favorable ankylosis of the 
entire cervical spine.  A 40 percent rating is warranted when 
there is unfavorable ankylosis of the entire cervical spine, 
and 100 percent is awarded when there is unfavorable 
ankylosis of the entire spine. 38 C.F.R. § 4.71a

The RO has not assigned staged ratings for the Veteran's 
service-connected cervical spine disability.  However, on 
review of the record the Board finds that there are specific 
periods of time when distinct levels of impairment warranting 
different ratings disability are shown, and that staged 
ratings are warranted.

Prior to June 30, 2006, there was no indication that cervical 
flexion was to less than 45 degrees.  Furthermore, combined 
range of motion was well in excess of 170 degrees, and spasm 
or guarding sufficient to produce abnormal contour was not 
noted.  There was (and remains) no basis for rating 
neurological symptoms separately since such pathology is not 
shown (notably, the cervical spine was neurologically intact 
on June 2006 VA examination).  

On June 30, 2006 examination, it was reported that forward 
flexion was to 45 degrees, but that 5 repetitions would 
further reduce forward flexion by 20 degrees (to 25 degrees).  
Such degree of limitation warrants a "staged" 20 percent 
schedular rating from the date of the examination.  As 
limitation of cervical flexion to 15 degrees or ankylosis of 
the cervical spine is not shown, the next higher (30 percent) 
rating is not warranted.  

Significantly Code 5243 (for intervertebral disc syndrome) 
does not apply, as the evidence does not show such pathology 
(incapacitating episodes).

The record does not show that the veteran's cervical spine 
disability has required hospitalization during the appeal 
period, or has caused marked interference with employment, or 
involved symptoms of like gravity.  The manifestations of the 
disability shown are those contemplated by the schedular 
criteria.  Consequently, referral of this matter for 
extraschedular consideration is not warranted.

Right Acromioclavicular DJD 

The veteran had complaints of right shoulder pain following a 
motor vehicle accident in service; DJD was diagnosed.  

On August 2004 VA examination, the Veteran complained of 
right shoulder pain on lifting her arm above shoulder level.  
There was no weakness, radiation of pain, or tingling.  Right 
arm flexion was from 0 degrees to 180 degrees.  Abduction was 
from 0 to 120 degrees, with pain beginning at the end range.  
External and internal rotations were from 0 to 90 degrees.  
There was no tenderness, erythema, swelling, or joint heat.  
It was noted that the Veteran was right-handed.  

On June 2006 VA examination, the Veteran complained of daily 
shoulder pain rated as 7 on a scale of 10, and indicated she 
treated it by wearing a sling and using anti-inflammatories.  
She reported daily episodes that exceeded 10+ on the pain 
scale and lasted 2 to 4 hours; at such times she was unable 
to function until the symptoms resolved or abated.  These 
episodes were brought on by activity and use of the right arm 
at the shoulder level or above.  She could not lift, push, or 
pull more than 5 pounds, and had at least a moderate amount 
of difficulty dressing and grooming.  There was no history of 
dislocation, but there was some atrophy at the distal 
supraspinatus musculature and tendon.  There were signs of 
instability on sulcus, drawer, and apprehensive maneuvers.  
The Veteran had painful limited range of motion, which 
included 90 degrees flexion, 80 degrees abduction, 45 degrees 
external rotation, and 90 degrees internal rotation.  
Repetitive motion resulted in an inability to move the 
shoulder more than one repetition greater than the 
demonstrated range of motion.  Active and passive ranges of 
motion were the same.  The Veteran could not lift her arm 
above waist level to perform actions such as tucking in a 
shirt or blouse.  Her pain levels began at 10 degrees into 
each maneuver and steadily increased until the end range was 
demonstrated.  The diagnosis was multiple directional 
instability of the right shoulder with brachial plexus 
syndrome, acromioclavicular joint arthritis, impingement 
syndrome, and rotator cuff tear and/or injury.    

The Veteran's service connected right shoulder disability is 
rated under Code 5201, based on limitation of motion.  Her 
right upper extremity is her dominant extremity.  See 38 
C.F.R. § 4.69 [a distinction is made between major (dominant) 
and minor musculoskeletal groups for rating purposes, and 
only one extremity is to be considered major].

Under Code 5201 (for limitation of arm motion), the minimum 
compensable rating of 20 percent requires limitation at 
shoulder level (either extremity).  Limitation of major 
extremity motion to midway between the side and shoulder 
level warrants a 30 percent rating.  Limitation of major arm 
motion to 25 degrees from the side warrants a 40 percent 
rating.  38 C.F.R. § 4.71a.

The RO has assigned a 20 percent rating for the Veteran's 
service connected disability for the entire appeal period.  
However, based on a review of the evidentiary record the 
Board finds that a "staged" increased rating is warranted 
from the date of the Veteran's examination on June 30, 2006.  
Prior to that date limitation of right shoulder motion 
greater than at the shoulder level was not shown (on August 
2004 examination flexion was to 180 degrees, and abduction 
was to 120 degrees, at which point limitation due to pain 
began).  Fibrous union or nonunion of humerus was not shown.  
Consequently, a rating in excess of 20 percent for right 
shoulder disability was not warranted prior to June 30, 2006.  
On the June 30, 2006 VA examination limitation of right 
shoulder motion to midway between the shoulder and the side 
was reasonably shown.  Significantly, it was noted that the 
Veteran would have difficulty raising her shoulder 
sufficiently to tuck in her shirt.  However, limitation to 25 
degrees from the side, ankylosis or fibrous, or nonunion was 
not shown.  Consequently, a 30 percent (but no higher) rating 
is warranted from the date of that examination.  




Left Ankle DJD with Calcaneal Spurs and Plantar Fasciitis

During service the Veteran was seen and treated for left foot 
complaints.  Findings on X-ray included DJD with calcaneal 
spurs and plantar fasciitis.  

On August 2004 VA examination, the Veteran complained of left 
ankle pain over the medial aspect on weight bearing.  There 
was no ankle weakness, and she did not use an assistive 
device to ambulate.  Left ankle dorsiflexion was 0 to 20 
degrees and plantar flexion was from 0 to 45 degrees; there 
was no tenderness, erythema, edema, or heat.  The Veteran's 
gait was noted to be normal.  

A March 2005 VA record notes the Veteran had some tenderness 
of the left ankle with range of motion; an April 2005 note 
indicates active and passive range of motion of the left foot 
was within normal limits.  

On June 2006 VA examination, the Veteran reported she had a 
sense of weakness in the left ankle.  Her daily pain level 
was 5/10 with morning weakness, stiffness, and swelling.  
Treatment consisted of rest, elevation, and anti-
inflammatories.  She had flare-ups that caused the pain to 
increase to 10+, and she was then unable to function until 
the symptoms resolved or abated.  These episodes were 
precipitated by weight-bearing/ambulation.  Flare-ups 
occurred once or twice a week and lasted one or two days.  On 
examination, left ankle dorsiflexion was to 5 degrees and 
plantar flexion was to 45 degrees.  There was mild to 
moderate crepitus throughout the range of motion.  There was 
pain on range of motion, evidenced by grimace.  The Veteran 
was unable to perform repetitive motions with weight-bearing.  
Non weight-bearing repetitive motion brought on no adverse 
effect upon joint function.  The Veteran denied using 
assistive devices, but indicated she was unable to weight-
bear for more than 5 to 10 minutes without a break.  She was 
unable to rise on her toes and heels because she had 
undergone foot surgery.

The veteran's left ankle disability is rated under Code 5271 
(for limitation of ankle motion), which provides a 10 percent 
rating where the limitation is moderate, and a (maximum) 20 
percent rating where the limitation is marked. (Other codes 
providing for a rating in excess of 10 percent for ankle 
disability 5270, 5272, 5273 require pathology not shown here, 
i.e., ankylosis or malunion.) 38 C.F.R. § 4.71a.

The Board has carefully reviewed the evidence and finds no 
distinct period during the appeal period when the criteria 
for a 20 percent rating were met.  

Normal ranges of ankle motion are 20 degrees dorsiflexion and 
45 degrees plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.

At no time during the appeal period was the Veteran's left 
ankle disability shown to be manifested by marked/more than 
moderate limitation of motion.  While there was substantial 
limitation of dorsiflexion (to 5 degrees) noted in June 2006 
plantar flexion remained full at 45 degrees.  Consequently, 
overall limitation cannot be said to have been more than 
moderate.  While the Veteran was described as walking with a 
"simian-like" gait, favoring her left lower extremity, it 
is noteworthy that she had recent left toe surgery, and there 
was no indication that her limp was due to ankle disability.   

The Board has considered other factors that would potentially 
warrant a higher rating; however, even considering the 
veteran's complaints of pain and swelling, marked limitation 
of motion is not shown.  Therefore, a preponderance of the 
evidence is against finding that the veteran's left ankle 
disability warrants a rating in excess of 10 percent.  As 
noted previously, more than moderate limitation of left ankle 
motion is not shown at any time during the appeal period, and 
a ":staged" increased rating is not warranted.  

Status Post Left Foot Hammertoe Surgery with First Metatarsal 
Phalangeal Joint DJD of Both Feet

The Veteran underwent surgery for bilateral hammertoe 
deformity in service.  

On August 2004 VA examination, it was noted that the Veteran 
still had hammertoes present on the right foot involving the 
fourth and fifth digits and the left foot involving the 
second, fourth, and fifth digits.  She indicated that they 
were not painful unless she was wearing shoes.  There was 
full range of motion in all toes. There was no erythema, 
swelling, or heat.  

A March 2005 VA record notes the Veteran indicated that she 
was still not happy with her toes because they were not 
completely straight.  There were no ulcerations or calluses.  
In April 2005, she complained of painful toes, which the 
podiatrist viewed as tight shoe syndrome in the presence of 
hammered digits with increased pain.  

In March 2006, the Veteran underwent hammertoe surgery for 
the second and fourth toes, left foot.  In May 2006, she 
complained of some left fifth toe pain and reported swelling 
in her left fourth toe.  

On June 2006 VA examination, the Veteran complained of 
metatarsal pain that was 7/10, and indicated that she had 
pain at rest as well as with standing or walking.  She wore 
open-ended footwear that allowed her foot to stretch for 
normal posture and positioning.  Flare-ups of pain exceeded 
10+ in severity and occurred daily with weight-bearing, 
lasting from a half day to a whole day, leaving her unable to 
function until the symptoms resolved or abated.  She 
indicated that she could not stand more than 15 minutes due 
to foot pain.  She wore corrective shoes and inserts.  The 
hammertoes on the left foot had well-healed surgical scars on 
the fourth and fifth digits.  There was no range of motion 
for all of the toes (left and right) due to the corrective 
fusion surgery for hammertoes.  The joints were not painful 
on motion as there was no motion.  There was no adverse 
impact on the toes with repetitive motion at the ankles.  The 
Veteran demonstrated pain with facial grimaces throughout the 
examination of the feet.  She was unable to rise on her toes 
and heels due to her foot surgery.

At the onset it is noteworthy that a temporary total rating 
for convalescence following hammertoe surgery was awarded 
from March 1, 2006 to May 1, 2006 (and that such period of 
time is not under consideration).

Under 38 C.F.R. § 4.71a, Code 5282, unilateral hammertoe of 
all toes, without claw foot, warrants a (maximum) 10 percent 
rating.  As the Veteran's bilateral  hammertoes are already 
rated 10 percent for each foot, the Board must consider 
whether a higher rating is warranted under other applicable 
criteria.   Code 5282 points to Code 5278 when claw foot is 
shown  However, claw foot is not shown, and a rating under 
Code 5278 is not warranted.  Code 5284 provides for higher 
ratings of 20 and 30 percent when moderately severe or severe 
foot disability is shown.  However, notwithstanding the 
veteran's subjective accounts of more substantial impairment 
foot impairment, objective examination of her feet by VA did 
not reveal more than moderate disability of each foot due to 
hammertoes.  Consequently, a higher rating under Code 5284 is 
not warranted.  

Finally, the Board must consider whether referral for 
extraschedular consideration is indicated.  In that regard 
there is nothing in the record to indicate that the 
hammertoes have required frequent hospitalization (a 
convalescent total rating has been assigned for surgery and 
convalescence for hammertoes that did take place during the 
appeal period).  And nothing in the record shows there has 
been marked interference with employability due to the 
hammertoes of themselves.  The schedular criteria adequately 
reflect the degree of hammertoe-related impairment that is 
shown.  Consequently, referral for extraschedular 
consideration is not indicated.  

The preponderance of the evidence is against these claims; 
consequently , they must be denied.

Right Foot Calcaneal Spur 

A calcaneal spur on the right foot was first noted in 
service.

On August 2004 VA examination, the Veteran had no specific 
complaints regarding the calcaneal spur of the right foot.  
There was no tenderness over the plantar fascia or calcaneus.  

On June 2006 VA examination, the Veteran reported that her 
daily pain level was 4/10 with rest and 7/10 with walking or 
standing.  She self-treated this disability with rest, 
elevation, and anti-inflammatories.  She reported that during 
periods of flare-ups she had 10+ pain and she was unable to 
function until her symptoms resolved or abated.  Flare-ups 
occurred with weigh-bearing for greater than 10 to 15 
minutes.  She indicated she was unable to weight-bear more 
than 30 minutes on a continual basis.  Shoe inserts helped to 
relieve her pain.  X-rays of the right foot revealed 
Enthesophyte formation calcaneus at the plantar surface and 
dorsally. No findings specific to the calcaneal spur were 
noted (foot impairment which has been related to co-existing 
pathology was described).

The veteran's calcaneal spur of the right foot is rated under 
Code 5273, which provides for a 10 percent rating (for 
malunion of os calcis or astragalus) with moderate deformity, 
and a 20 percent rating when there is marked deformity.  
Throughout the appeal period, the record reflects there has 
been heel tenderness, but no evidence of deformity, moderate 
or otherwise, so as to warrant a compensable rating. X-rays 
of the right foot have not shown os calcis malunion.  The 
schedular criteria for a compensable rating are not met, and 
a 0 percent rating must be assigned.  See 38 C.F.R. § 4.31.  


ORDER

A rating in excess of 60 percent for stress incontinence is 
denied.

A rating in excess of 40 percent for degenerative and disc 
disease of the lumbar spine is denied.

A "staged" increased rating of 20 percent is granted for 
the Veteran's cervical DJD, effective June 30, 2006, and 
subject to the regulations governing payment of monetary 
awards.

A "staged" increased rating of 30 percent is granted for 
the Veteran's  right (major) AC joint DJD, effective June 30, 
2006, and subject to the regulations governing payment of 
monetary awards.

A rating in excess of 10 percent for left ankle DJD with 
calcaneal spurs and plantar faciitis is denied.

A rating in excess of 10 percent for status post left 
hammertoe surgery with first metatarsal phalangeal joint DJD 
is denied.

A rating in excess of 10 percent for status post right 
hammertoe surgery with first metatarsal phalangeal joint DJD 
is denied. 

A compensable rating for a right foot calcaneal spur is 
denied.


REMAND

During service the Veteran underwent ameliorative surgery 
consisting of bilateral sagittal sliding osteotomy with 
genioplasty.  She seeks service connection for residuals of 
that procedure (which, she alleges, cause problems with 
mastication).  Governing law 38 C.F.R. § 3.306(b) provides 
that the usual effects of surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment will not be service-connected 
unless the disease or injury is otherwise aggravated by 
service.  [Notable, the Veteran is shown to have dental 
disability that has been related to periodontal disease, and 
not to the surgical procedure in service.]  

On October 2004 VA dental examination of the Veteran, the 
examiner noted various dental complaints/problems, and 
identified what dental pathology was due to periodontal 
disease.  However, the examiner did not specifically indicate 
what pathology was a residual of the ameliorative osteotomy 
with genioplasty in service, nor opine whether any pathology 
found was a residual of the surgery in service, and was not a 
usual effect of the surgery.  Consequently, the competent 
evidence of record is inadequate for the Board to address the 
medical questions raised by this claim.   

Accordingly, the case is REMANDED for the following action:

1.  The RO must arrange for the Veteran 
to be examined by a dental surgeon to 
determine whether she has any pathology 
that is a residual of her osteotomy and 
genioplasty in service that is not the 
usual effect of such procedure, and to 
identify any/all impairment that may be 
related to such pathology.  The veteran's 
claims file (to include the STRs and this 
remand) must be reviewed by the examining 
dentist, and any tests or studies deemed 
necessary should be completed.  Based on 
review of the record and examination of 
the Veteran, the examiner should provide 
responses to the following:  

(a) Please identify all current pathology 
and associated impairment that is 
determined to be residual from the 
Veteran's bilateral sagittal sliding 
osteotomy with genioplasty in service.  
Specifically, is any limitation of jaw 
motion/masticatory function a residual of 
the surgical procedure in service?

(b) If any current pathology is 
identified as due to the Veteran's dental 
surgery in service, is such pathology 
(and associated impairment) other than 
the usual effect of such procedure?

(c) Please comment on the etiology of co-
existing dental pathology noted.  

The examiner is asked to explain in 
detail the rationale for all opinions 
given.   

2.  The RO should then re-adjudicate this 
matter.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC and afford the Veteran and her 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


